Citation Nr: 1139312	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  04-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for sarcoidosis, to include the propriety of the reduction in the rating for service-connected sarcoidosis, from 30 percent to noncompensable (zero percent), effective October 1, 2003.  

2.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to service-connected sarcoidosis. 

3.  Entitlement to service connection for bone density disorder, claimed as osteopenia and osteoporosis, to include as secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for heart disorder, to include coronary artery disease or cardiac sarcoid, to include as secondary to service-connected sarcoidosis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002, June 2003, May 2006, and March 2009 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  

In May 2011, the Board requested an opinion from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2011).  An IME opinion was received in July 2011 and incorporated into the record.  The Veteran and his representative were provided a copy of the IME opinion and given a 60 day period to respond.  In September 2011, the Veteran responded with the submission of additional evidence and expressly waived his right to have the appeal remanded to the AOJ for review of such evidence. 

The issue of entitlement to service connection for ocular sarcoidosis, to include as secondary to service-connected sarcoidosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to a compensable rating for sarcoidosis (to include the propriety of the reduction in the rating for service-connected sarcoidosis, from 30 percent to noncompensable (zero percent), effective October 1, 2003), entitlement to service connection for a bilateral hand and heart disorders (to include as secondary to service-connected sarcoidosis), and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Osteopenia is as likely as not causally related to his service-connected sarcoidosis or treatment related thereto.


CONCLUSION OF LAW

Osteopenia is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board has granted the Veteran's claim of entitlement to service connection for osteopenia (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for that matter.

Entitlement to Service Connection for Osteoporosis

The Veteran asserts that he is entitled to service connection for a bone density disorder as secondary to his service-connected sarcoidosis.  In particular, he contends that the medications used to treat his service-connected respiratory disability have caused him to develop osteoporosis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Evidence of record demonstrates that the Veteran is currently diagnosed with osteopenia and vertebral compression fractures.  In addition, it is undisputed that he is currently service-connected for sarcoidosis.  Turning to whether the Veteran's claimed bone density disorder was proximately caused by or proximately aggravated by his service-connected sarcoidosis, the Board notes that there are multiple medical opinions of record addressing whether there is a causal connection between the claimed bone density disorder and the service-connected sarcoidosis.  

Private treatment records dated in 2007 detailed that the Veteran suffered from steroid-dependent asthma.  VA joint and spine examination reports dated in November 2008 detailed findings of osteopenia of the hips and spine.  It was noted that the Veteran's findings were consistent with osteopenia not osteoporosis.  The examiner further opined that the Veteran's osteopenia was less likely as not due to his sarcoidosis and more likely due to the combination of his other risk factors (age over 50; glucocorticoid use for sarcoidosis, asthma, and chronic obstructive pulmonary disease; tobacco abuse; and, alcohol abuse). 

While noting that the Veteran's osteopenia was contributed to by long-term steroid use for his underlying bronchitis in July 2008, the Veteran's treating VA physician indicated that his chronic use of steroid medication for management of his chronic lung disease, sarcoidosis, was believed to be a major factor in the Veteran's development of osteopenia and vertebral compression fracture in August 2009.  Thereafter, in an August 2009 statement, a private physician, J. D., M.D., discussed that the Veteran used chronic oral steroids for sarcoid treatment, indicating that he had osteopenia due to chronic steroid use.  

In the July 2011 IME report, after a detailed review of the record, the physician opined that it was at least as likely as not that the Veteran's chronic corticosteroid use for treatment of his pulmonary symptoms has contributed to his osteopenia and vertebral compression fractures.  He further concluded that it was at least as likely as not that the Veteran had significant pulmonary disability as a result of his service-connected sarcoidosis. 

In view of the totality of the evidence, including the Veteran's competent and credible statements concerning the current nature of his claimed bone density disorder, the award of entitlement to service connection for sarcoidosis, the VA and private treatment records showing current treatment for osteopenia, the divergent VA and private medical opinions contained in record, and the ultimate findings of the physician in the July 2011 IME report, the Board finds that the evidence of record is, at minimum, in equipoise. 

As such, resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current osteoporosis was caused or aggravated by his service-connected sarcoidosis, specifically medications used to treat that disability.  Consequently, affording the Veteran the benefit of the doubt, service connection for osteoporosis is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for osteopenia, to include as secondary to service-connected sarcoidosis, is granted.


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to a compensable rating for sarcoidosis (to include the propriety of the reduction in the rating for service-connected sarcoidosis, from 30 percent to noncompensable, effective October 1, 2003), entitlement to service connection for bilateral hand and heart disorders (to include as secondary to service-connected sarcoidosis), and entitlement to a TDIU rating is warranted.

The Veteran asserts that his claimed bilateral hand and heart disorders are linked to his service-connected sarcoidosis.  Post-service evidence of record demonstrates treatment for tendonitis as well as nonspecific abnormal echocardiogram findings, arteriosclerotic vascular disease (ASCVD) with angina pectoris, and coronary artery disease.  In addition, it is undisputed that he is currently service-connected for sarcoidosis.  Turning to whether the Veteran's claimed disorders were proximately caused by or proximately aggravated by his service-connected sarcoidosis, the Board notes that there are multiple medical opinions of record addressing whether there is a causal connection between the claimed disorders and the service-connected sarcoidosis.

For example, in a November 2002 VA examination report, the examiner indicated that as there was no evidence of sarcoidosis at that time, and it would be mere speculation to identify sarcoidosis as an etiology of the hand or heart condition.  In a February 2003 statement, a private physician, R. D. M., D.O., indicated that the Veteran had been treated for breathing problems, angina, and arrhythmia.  Taking the Veteran's history into consideration, the physician opined that all of his problems were most likely related to sarcoidosis.  

Finally, in the July 2011 IME report, a private physician indicated that the record showed complaints of chronic hand pain with some evidence of tendonitis but noted that there was no enough evidence for him to determine whether the Veteran's hand/joint pain was related to sarcoidosis.  He suggested deferral to an opinion of a rheumatologist, noting that a synovial biopsy demonstrating granulomatous inflammation would be the gold standard for diagnosis.  

The July 2011 IME physician also reported that he did not see any evidence of coronary artery disease or significant ischemia.  However he noted that if the Veteran were to develop coronary artery disease, chronic steroid use can be a risk factor in worsening that that condition.  He further indicated that the question of cardiac involvement of sarcoid was raised in the record.  It was noted that the Veteran's echocardiograms have not shown evidence of cardiomyopathy but did suggest nonspecific abnormal conduction.  While noting that coronary artery disease and angina were not usually manifestations of cardiac sarcoid, he specifically reported that there was not enough evidence to make a diagnosis of cardiac sarcoid, indicating that cardiac MRI or cardiac PET imaging would be standard tests to make the diagnosis.    

Thus, in light of the cumulative record discussed above, the AMC should obtain additional VA medical examinations to clarify the nature and etiology of the Veteran's claimed bilateral hand and heart disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further notes that the Veteran last had a VA examination in May 2007 to evaluate his service-connected sarcoidosis.  The Veteran has continued to assert that his service-connected respiratory disorder has increased in severity.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected sarcoidosis.  The question as to propriety of the reduction in the rating assigned to the Veteran's sarcoidosis is being held in abeyance in order to avoid piecemeal adjudication.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).

Further, in an August 2011 statement, the Veteran indicated that he had received recent inpatient medical treatment at two private hospitals for matters pertinent to his appeal.  He indicated that those records had been scanned into his VA health/medical record.  The claims file reflects that the Veteran has received medical treatment from the VA Outpatient Clinic (VAOPC) in Daytona Beach, Florida.  The claims file only contains VA treatment records from that provider dated up to August 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.  The RO/AMC should also insure that the records from the above private treatment providers have been associated with the claims file and, if not, obtain those records.  38 C.F.R. § 3.159(c) (2011).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, in multiple statements of record, the Veteran reported that he is unable to work.  He indicated that his service-connected sarcoidosis limited and then completely impeded his ability to hold gainful employment.  In an August 2009 statement, a private treatment provider, G. V. D., D.O., indicated that the Veteran was extremely weak and struggled to do the bare minimal activities of daily living due to his severe pulmonary decompensation.  Based on this evidence, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

The claim for a TDIU rating will be held in abeyance following the adjudication of the aforementioned issues as the adjudication of these issues may have an impact on the adjudication of the claim for a TDIU rating.  In other words, the TDIU claim is inextricably intertwined with the issues of entitlement to service connection for the bilateral hand and heart disorders discussed above as well as the rating assigned for his sarcoidosis.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

The Board also finds that further development is necessary prior to adjudicating that claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  As an initial matter, the Board acknowledges that the Veteran is currently service connected for sarcoidosis as well as osteopenia (as granted in the decision above).  Given the evidence of record demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.


Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's service-connected sarcoidosis as well as his claimed bilateral hand and heart disorders from the Daytona Beach VAOPC for the period from August 2009 to the present.

Obtain any private treatment records pertaining to inpatient treatment from Florida Memorial Hospital Ormond Beach and Halifax Hospital in Daytona Beach, Florida, for the period from August 2010 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination with a rheumatologist to clarify the nature and etiology of his claimed bilateral hand disorder.  All indicated tests and studies are to be performed.  Recognition is given to the fact that a synovial biopsy, as discussed in the July 2011 IME report, is an invasive procedure, and that the Veteran should not be compelled to undergo such a procedure.  His refusal to undergo the procedure shall not be held as prejudicial.  However, please explain to him that a synovial biopsy would be helpful in adjudication of his appeal.  Prior to the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hand disorder was caused OR aggravated by his service-connected sarcoidosis.  If the examiner determines that there has been aggravation as a result of the Veteran's sarcoidosis (to include medications used to treat that disability), the examiner should report the baseline level of severity of the bilateral hand disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

In doing so, the examiner should acknowledge and discuss the findings made by the private physicians in the February 2003 statement as well as July 2011 IME and by VA examiner in the November 2002 VA examination report as well as the Veteran's assertions of a link between his claimed bilateral hand disorder and his service-connected sarcoidosis.  

A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation.

3.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed coronary artery disease.  All indicated tests and studies are to be performed, to include a cardiac MRI or cardiac PET imaging as discussed in the July 2011 IME report.  Prior to the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed heart disorder was caused OR aggravated by his service-connected sarcoidosis.  If the examiner determines that there has been aggravation as a result of the Veteran's sarcoidosis (to include medications used to treat that disability), the examiner should report the baseline level of severity of the diagnosed heart disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

In doing so, the examiner should acknowledge and discuss the findings made by the private physicians in the February 2003 statement as well as July 2011 IME and by VA examiner in the November 2002 VA examination report as well as the Veteran's assertions of a link between his claimed heart disorder and his service-connected sarcoidosis.  A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation.

4.  The Veteran should also be scheduled for a VA respiratory disorders examination to determine the severity of his service-connected sarcoidosis.  All indicated tests and studies are to be performed, specifically to include pulmonary function testing.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should evaluate and discuss the severity of the Veteran's service-connected sarcoidosis.  Additionally, the examiner should determine, without taking age into account, whether it is as least as likely as not (50 percent probability or greater) that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (sarcoidosis and osteopenia).  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examinations to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.

7.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the July 2005 SSOC (service connection for bilateral hand disorder and for coronary artery disease) and May 2008 SSOC (entitlement to a compensable rating for sarcoidosis, to include the propriety of the reduction in the rating for service-connected sarcoidosis, from 30 percent to noncompensable, effective October 1, 2003).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


